Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements of Applied Minerals, Inc. on Form S-8 (No. 333-193835 and 333-213812) and Form S-1 (No. 333-213752, 333-202139, 333-205179, and 333-179139) of our report dated March 31, 2017, on our audit s of the consolidated financial statements and financial statement schedule as of December 31, 2016 and 2015 and for each of the years in the three-year period ended December 31, 2016, which report is included in this Annual Report on Form 10-K. /s/ EISNERAMPER LLP
